Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 1 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 2 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 3 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 4 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 5 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 6 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 7 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 8 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 9 of
                                      34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 10 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 11 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 12 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 13 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 14 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 15 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 16 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 17 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 18 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 19 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 20 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 21 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 22 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 23 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 24 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 25 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 26 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 27 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 28 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 29 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 30 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 31 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 32 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 33 of
                                       34
Case 14-07268-5-DRD   Doc 562 Filed 08/31/20 Entered 08/31/20 10:05:12   Page 34 of
                                       34
